Title: To James Madison from Robert Williams, 26 November 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 26 November 1805, Washington, Mississippi Territory. “The Citizens in that part of this Territory composing Washington County, are becoming very restless in consequence of the treatment they have lately received from the Spanish authorities.
          “I have used my influence to keep them quiet, which thus far has been sucessful; but I am really doubtful it will not be the case long if those authorities continue to conduct themselves as heretofore.
          “They say one of two things must be done—either to abandon the country, or protect and defend their property in its’ way to New-Orleans which the Spaniards inhibit and very much embarrass by imposing duties &c.
          “In some instances I am informed, after receiving the duties, they have under certain pretences, taken the whole cargo. For your further information on this subject, I herewith enclose a representation [not found] made to me from some of the most respectable and influential characters residing in that quarter.”
        